Name: Council Regulation (EEC) No 1421/87 of 21 May 1987 regarding the application of Decision 1/87 of the ACP-EEC Customs Cooperation Committee derogating from the definition of the concept of 'originating products' to take account of the special situation of Fiji with regard to its production of canned tuna
 Type: Regulation
 Subject Matter: international trade;  international affairs;  fisheries;  Asia and Oceania
 Date Published: nan

 No L 136/4 Official Journal of the European Communities 26 . 5 . 87 COUNCIL REGULATION (EEC) No 1421/87 of 21 May 1987 regarding the application of Decision 1/87 of the ACP-EEC Customs Coopera ­ tion Committee derogating from the definition of the concept of 'originating products' to take account of the special situation of Fiji with regard to its production of canned tuna Whereas, in accordance with Article 33 of the said Protocol 1 , the measures required to implement that Decision should be taken, HAS ADOPTED THIS REGULATION : Article 1 Decision No 1 /87 of the ACP-EEC Customs Cooperation Committee attached to this Regulation shall apply in the Community. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the ACP-EEC Customs Cooperation Committee set up under the Third ACP-EEC Convention, signed at Lome on 8 December 1984, adopted, pursuant to Articles 28 (3) and 30 ( 1 ) of Protocol 1 to the Convention, Deci ­ sion No 1 /87 derogating from the definition of the concept of 'originating products' to take account of the special situation of Fiji with regard to its production of canned tuna : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 May 1987 . For the Council The President E. KNOOPS